Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on December 31, 2020 has been received and fully considered.

The Terminal Disclaimer submitted by Applicant on January 14, 2021 has been received and approved.

Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LIM et al. (U.S. Patent Application Publication No. 2015/0340366).  LIM et al. discloses a semiconductor device includes a peripheral circuit region, a first memory region that are side by side on a substrate, a second memory region is on the peripheral region and the first memory region.  LIM et al. fail to show or suggest the limitations of first/second bonding layer comprising a plurality of first/second bonding contacts and a bonding interface between the first bonding layer and second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:00 AM to 03:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827